Citation Nr: 0113995	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  95-35 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1995 decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other things, denied service 
connection for post-traumatic stress disorder (PTSD), 
headaches, a skin disorder, and testicle pain.  

As to the veteran's claim for service connection for testicle 
pain, the RO granted service connection for a left varicocele 
in December 1996.  Therefore, this issue is no longer in 
appellate status.  

As to the veteran's claim for service connection for PTSD, 
the March 1995 decision was not the first time that such a 
claim had been considered.  The RO in March 1977 denied a 
claim of entitlement to service connection for psychiatric 
disability, and that decision became final.  38 C.F.R. 
§ 19.118 (1977).  Thereafter, on subsequent occasions, the RO 
denied applications to reopen and/or claims for service 
connection for a psychiatric disorder and/or PTSD, with the 
most recent unappealed denial being in February 1988.  These 
decisions also became final.  See 38 C.F.R. §§ 20.302, 
20.1103 (2000).  

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must initially address the question of 
whether new and material evidence has been presented 
sufficient to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  

FINDINGS OF FACT

1.  Certain new evidence received since the February 1988 
denial of the veteran's claim of entitlement to service 
connection for PTSD bears directly and substantially upon the 
issue at hand and is so significant that it must be 
considered to fairly decide the merits of the veteran's 
claim.  

2.  The veteran's headaches were clinically identified at 
service entrance and are not shown to have undergone any 
permanent increase in severity during his active military 
service.  

3.  The veteran's service in Vietnam occurred between January 
9, 1962, and May 7, 1975.  

4.  The dermatitis noted in service represented an acute and 
transitory episode; any current chronic skin disorder was not 
present in service or until many years thereafter and is not 
shown to be related to service or to an incident of service 
origin.  

5.  It is not shown that the veteran has been diagnosed with 
chloracne or other acneform disease consistent with 
chloracne.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for PTSD has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 3.306 (2000).  

3.  Service connection for a skin disorder, to include as due 
to exposure to Agent Orange in Vietnam between January 9, 
1962, and May 7, 1975, is not warranted.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence - PTSD  

The veteran contends that he has PTSD as a result of his 
experiences in the Republic of Vietnam.  However, the Board 
notes that the current claim of service connection for PTSD 
is not the first such claim.  In March 1977, the RO denied a 
claim of service connection.  Thereafter, on subsequent 
occasions, the RO denied applications and/or claims of 
service connection for a psychiatric disorder, including 
PTSD, with the most recent final denial in February 1988.  

As a result of the previous denials, the veteran's current 
claim of service connection may now be considered only if new 
and material evidence has been submitted since the time of 
the last final decision on any basis.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§  3.156, 20.1103 (2000); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 
(1999).  For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).  

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the February 
1988 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen the claim includes medical 
records that, for the first time, show a diagnosis of PTSD.  
Specifically, while hospitalized at a VA medical center 
(VAMC) in Canandaigua, New York, from April to May 1989 the 
veteran was given his first diagnosis of PTSD.  Subsequent 
records showed the veteran's continued complaints and/or 
treatment for PTSD.  (See VA hospitalization summaries for 
March 1993, July 1993, January 1996, February 1997, June 
1997, November 1998, and December 1998; VA treatment records 
dated in March 1994, March 1997, December 1997, February 
1998, and August 1998; VA examination reports dated in 
February and December 1994; and a private treatment record 
from Omer A. Poirier, M.D., dated in March 1993.)  

The Board consequently finds that the newly received medical 
evidence is new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  In other words, the newly received 
evidence bears directly and substantially upon the issue at 
hand, and is neither duplicative nor cumulative.  The 
diagnosis of PTSD was not previously shown.  Consequently, 
this newly received evidence is so significant that it must 
be considered in order to decide fairly the merits of the 
underlying claim.  Id.  Accordingly, the Board concludes that 
the veteran has submitted new and material evidence to reopen 
his previously and finally denied claim for service 
connection for PTSD.  

B.  Headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  A preexisting injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153.  

It was asserted in the substantive appeal received in 
September 1995 that there was no evidence to show that the 
headaches noted on the veteran's enlistment medical 
questionnaire in fact preexisted service.  However, when the 
veteran was examined for service entrance, the examiner noted 
that he had headaches that he treated with aspirin that were 
not considered disqualifying.  As the headaches were 
clinically noted, the presumption of soundness does not 
attach.  See 38 U.S.C.A. § 1111.  

It is further contended that the veteran's headaches were 
aggravated by service and that, in any case, the evidence is 
sufficient to support a request for a VA examination.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service or peacetime service after December 
31, 1946.  Aggravation may not be conceded, however, where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b).  

In February 1969, the veteran was seen at a service 
dispensary for complaints of severe headaches.  He reported 
that he had been taking aspirin but that it did not help.  
The diagnosis was migraine headaches, which were treated with 
Fiorinal.  He was seen at the dispensary the following month 
with a cold and headaches of two weeks' duration.  It was 
noted that he had been seen previously for headaches and that 
he wanted to see the doctor.  He was treated with Tylenol.  

When seen in the dispensary in April 1969, it was reported 
that he had an upper respiratory infection that had persisted 
for nearly three weeks and that he had been treated for 
headaches with Fiorinal, which he claimed had not helped.  
The diagnosis was vasomotor rhinitis.  He was seen again 
during April for complaints of headaches with loud noises 
from artillery and from the noise in the mess hall.  The 
impression, however, was anxiety.  

In August 1969, the veteran was seen at a service dispensary, 
where he reported that he had a history of migraine.  He 
requested some medication to help ease the pain.  The 
diagnosis was possible migraine headaches, which were treated 
with Fiorinal.  However, his separation examination in 
February 1971 was entirely negative for complaints or 
findings of headaches.  

The earliest indication thereafter of treatment for headaches 
was contained in a November 1980 statement from Dr. Burke, 
whose diagnoses included muscle tension headaches.  Dr. Burke 
indicated that he began treating the veteran in February 
1980.  

The veteran was hospitalized at a private facility in August 
and September 1981.  His history included frequent sinus 
headaches.  An examination on admission indicated that the 
veteran had frequent tension and sinus headaches.  

A discharge summary from a VA medical center where the 
veteran was hospitalized in April and May 1989 includes a 
diagnosis on Axis III of history of migraine headaches.  

Treatment records from Dr. Poirier, received in April 1994, 
reflect the veteran's treatment for a variety of complaints, 
including headaches, beginning in February 1980.  The veteran 
was seen for complaints that included headaches in January 
1983, when acute bronchitis was assessed.  He was seen in 
December 1983, January 1984, March 1989, and January 1990 for 
migraine.  The assessment in January 1990 was cephalgia due 
to vascular headaches.  Vicodin was tried for migraine 
headaches.  

It is notable, however, that the veteran's November 1994 VA 
general medical examination was negative for complaints or 
findings of headaches.  

When the veteran was seen at a VA outpatient clinic in 
February 1998, his complaints included headaches, although a 
headache disorder was not diagnosed.  When seen at the 
outpatient clinic in June 1998, his complaints included 
occipital headaches that radiated to the neck, but only 
chronic neck pain was diagnosed.  

It is undisputed that the veteran was treated in service for 
complaints that included headaches on at least four 
occasions, but on only two of these occasions were headaches 
thought to be manifested as a specific disease entity, as 
distinguished from a symptom of other illness such as 
vasomotor rhinitis or upper respiratory infection.  It is 
significant that complaints or findings of headaches were not 
noted when the veteran was examined for separation nor shown 
until at least nine years following separation.  Although the 
veteran's headaches have been variously classified over the 
years, sometimes being attributed to muscle tension, at other 
times to sinusitis, at still other times to allergic 
reactions or migraine, the fact remains that the record is 
devoid of any evidence demonstrating that the veteran's 
headaches underwent an increase in severity during service.  

It bears emphasis that intermittent flare-ups during service 
of a preexisting disorder are not considered aggravation of 
the disorder unless the underlying condition, as contrasted 
to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-37 
(1996).  The fact that the separation examination was silent 
for any evidence of a headache disorder strongly suggests 
that the headaches did not undergo any permanent increase in 
severity during service.  

Furthermore, the record is devoid of any evidence of a 
headache disorder until nine years following separation, and 
only then are headaches shown on an intermittent basis, 
sometimes as a symptom of other maladies.  Evidence of a 
prolonged period without medical complaint may be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after service, as evidence of 
whether a preexisting condition was aggravated by service.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (citing 
38 C.F.R. § 3.306(b)).  The absence of evidence of such 
complaints for a significant number of years following 
service supports a finding that the headaches for which 
service connection is now sought were not aggravated by 
service.  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for headaches must be denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)).  

C.  Skin disorder

The record shows that the veteran served in Vietnam from 
November 1969 to February 1971.  

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  Service connection on a presumptive Agent Orange 
basis is available under the law for chloracne or other 
acneform disease consistent with chloracne that becomes 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during his active military service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The service medical records are negative for complaints or 
findings of any skin disorder, except for a notation that the 
veteran had "soap and water dermatitis" of his hands when 
he was seen at a service dermatology clinic in November 1970.  
It was reported that he had a job cleaning weapons.  However, 
his examination for separation in February 1971 was negative 
for complaints or findings referable to any skin disorder.  

The veteran was hospitalized at a private facility in August 
and September 1981 for an unrelated disorder.  An examination 
on admission revealed no skin problems.  

When seen by Dr. Poirier in January 1990, he complained of 
some "pimples" on his anterior chest and back.  Acne 
vulgaris requiring treatment was assessed.  However, a VA 
examination in November 1994 was negative for complaints or 
findings of a skin disorder.  Although Agent Orange Exposure 
was diagnosed on Axis III on a VA psychiatric examination in 
December 1994, this appears to have been based solely on 
history furnished by the veteran.  

Received in May 1995 was a computer printout of receipt for 
services from Omer A. Poirier, M.D., dated in April 1995.  
The printout covers a billing period from July 1988 to April 
1995 and reflects diagnoses during that timeframe that 
include shingles and herpes zoster.  

VA treatment reports thereafter show that the veteran was 
treated with a variety of skin creams for complaints of a 
scrotal rash, which was said to have cleared as a result of 
topical creams when he was treated during a VA 
hospitalization in February 1997.  

The record shows, however, that when the veteran underwent a 
VA Agent Orange registry examination in January 1998, a dry 
scaly patch was noted on his scalp, macules were noted on his 
scrotum and penis, and scattered papules were noted on his 
back, arms and legs.  In addition, red scaly plaque with 
silvery scale was noted on the lateral aspect of his left 
leg, and intragluteal erythema was also seen.  The diagnoses 
included a rash.  

In June 1998, the veteran underwent a VA dermatology 
evaluation for complaints of skin eruptions of the scalp, 
penis, scrotum, coccyx, and left leg of a year's duration.  
Following an examination, inverse psoriasis was assessed.  

A chronic skin rash was included among the diagnoses on Axis 
III when the veteran was discharged from a period of VA 
hospitalization in November 1998.  

Thus, the record demonstrates that the veteran has not been 
diagnosed with chloracne or other acneform disorder 
consistent with chloracne.  Acne vulgaris is common acne and 
is a separate diagnosis distinct from chloracne.  Dorland's 
Illustrated Medical Dictionary 17, 18 (28th ed. 1994).  An 
acneform disorder is a disorder resembling acne and is thus 
not the same as acne vulgaris.  Id. at 18.  In any case, no 
current skin disorder was shown within the presumptive period 
set forth in the controlling law.  

Thus, because a disease subject to presumptive service 
connection on an Agent Orange basis is not shown, the 
veteran's exposure to Agent Orange in Vietnam is not 
presumed.  See McCartt v. West, 12 Vet. App. 164, 168-69 
(1999).  However, a claimant may still establish entitlement 
to service connection for a skin disorder due to exposure to 
Agent Orange on a direct incurrence basis under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  

Although the record contains evidence of chronic skin 
disability, it contains no evidence linking any current skin 
disorder to service or to an incident of service origin such 
as his claimed exposure to Agent Orange.  Although "soap and 
water dermatitis" of the hands was indicated when the 
veteran was seen at a service dermatology clinic in November 
1970, no skin problems were shown when he was examined for 
separation in February 1971.  Indeed, the single notation the 
previous November seems to suggest that the skin problem was 
a transitory one that resolved when he was no longer cleaning 
weapons.  In any case, evidence of skin disability is not 
shown until nearly two decades later, and the absence of any 
evidence of continuity of symptomatology or competent medical 
opinion attributing any current skin disorder to service 
means that service connection for the claimed disorder is not 
warranted.  See 38 C.F.R. § 3.303(b); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (a lay witness is competent to 
describe visible symptoms but is not competent to offer 
evidence requiring medical knowledge such as a diagnosis or 
etiological opinion).  

As the evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claim for service 
connection for a chronic skin disorder, to include as due to 
exposure to Agent Orange, must be denied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (to be codified as amended at 38 U.S.C. § 
5107(b)).  

In so finding, the Board is cognizant of the fact that the 
veteran was informed in December 1993 that his application 
for disability payment from The Agent Orange Veteran Payment 
Program had been approved.  The Court of Appeals for Veterans 
Claims has held that enrollment in the Agent Orange Veteran 
Payment Program is not prima facie evidence that the veteran 
has an Agent-Orange-related ailment and that receipt of 
benefits under the Program is premised simply on service, 
exposure to Agent Orange, and total disability.  Brock v. 
Brown, 10 Vet. App. 155, 161-62 (1997).  

The Agent Orange Veteran Payment Program was established by 
court settlement of a class action, product-liability suit 
brought by Vietnam veterans against manufacturers of Agent 
Orange.  Id.  (In re "Agent Orange" Product Liability 
Litigation, 689 F. Supp. 1250, 1257-58 (E.D.N.Y. 1988)).  
Even if it were conceded that the veteran was exposed to 
Agent Orange based on findings derived from a private 
litigation, the record is still devoid of any competent 
evidence linking any current skin disorder to such exposure 
during service in Vietnam.  The Court of Appeals for Veterans 
Claims has consistently held that "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
(emphasis added).  This principle has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

D.  Veterans Claims Assistance Act of 2000

The Board has considered the request of the veteran's 
representative in February 2001 that this case be remanded in 
its entirety for consideration of the pending claims under 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, which became effective 
during the pendency of this appeal.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 
12 Vet. App. 477(1999), opinion withdrawn and appeal 
dismissed sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  It 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims flied on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099.  See VAOPGCPREC 11-00; Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  The claims decided on the merits above 
have been in appellate status for many years and have been 
the subject of numerous documents setting forth the 
procedural and evidentiary posture of these claims.  A 
statement of the case and a number of supplemental statements 
of the case have been issued to the veteran and his 
representative setting forth the applicable law and 
summarizing the evidence relied on and the reasoning employed 
in reaching the decisions promulgated by the RO.  

Moreover, the record is replete with medical evidence, both 
from private examiners and from VA, that reveals the steady 
growth of the veteran's multiple medical problems without 
once attributing any current headache or skin disorder to 
service or to any incident in service, including his claimed 
exposure to Agent Orange.  In addition, neither the veteran 
nor his representative has identified the source of any 
possible medical evidence that would serve to provide an 
etiological link between any current headache or skin 
disorder on the one hand and his service during the Vietnam 
era on the other.  

There is no indication that the service medical records are 
incomplete.  However, it bears repeating that the issue is 
whether the preexisting headaches permanently increased in 
severity during service.  This is a question of evidentiary 
interpretation.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (Board 
has fact-finding authority to assess the quality of the 
evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  It is not clear what evidence could now 
be obtained that would add even marginally to the disability 
picture described above, especially since it is unclear that 
the veteran currently has a chronic headache disorder that 
separate and distinct from symptoms of headaches associated 
with other disorders.  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997) (claimant must have disability at 
time of application for benefits and not merely findings in 
service).  The issue of service connection for skin disorder 
is similarly one for which further development would be 
unenlightening, in view of the fact that there is a yawning 
gap between the veteran's one-time episode of dermatitis in 
service and the emergence of other-diagnosed skin problems 20 
years later.  An examination is not warranted because there 
is no evidence that any current skin or headache disorder was 
incurred or aggravated in service.

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of these claims and further expending of VA's 
resources are not warranted.  


ORDER

The claim of entitlement to service connection for PTSD is 
reopened; to this extent, the appeal is granted.  

Service connection for headaches is denied.  

Service connection for a skin disorder, to include as due to 
exposure to Agent Orange, is denied.  


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen his claim of entitlement to service 
connection for PTSD.  However, given the state of the law and 
evidence as discussed below, the Board finds that the 
underlying claim of service connection for PTSD must be 
remanded for further evidentiary development.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the PTSD 
claim is necessary for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied with respect to the claim for service 
connection for PTSD.  That action should include, among other 
things, taking appropriate action to obtain morning reports 
or other documentation that could verify the claimed 
stressors.  

The Board notes that the RO has previously obtained from the 
National Personnel Records Center (NPRC) copies of both the 
veteran's service medical records and service personnel 
records.  The record also shows that the RO, on two occasions 
in 1994, wrote the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) (previously known as the U.S. Army 
and Joint Services Environmental Support Group) in order to 
obtain documentation that could verify the claimed stressors.  
These requests to USASCRUR included a detailed statement of 
the veteran's stressors as he had reported them at his 
February 1994 VA examination and in earlier statements to the 
RO and to VA treating personnel.  (See statements received in 
June 1985, November 1987, January 1988, and December 1993; 
and VA hospitalization summary for July 1993.)  

Neither the service personnel records nor the service medical 
records provided information that verified the veteran's 
stressors.  Moreover, in January 1995, USASCRUR wrote the RO 
that it was unable to verify the veteran's stressors because 
of the lack of specificity in the information provided by the 
veteran.  Tellingly, USASCRUR also notified the RO that 
morning reports from the veteran's unit could help in the 
verification of the claimed stressors and they could be 
obtained from the National Archives in St. Louis, Missouri 
(an apparent reference to NPRC).  Yet, the record is devoid 
of evidence that the RO subsequently contacted the National 
Archives.  

Accordingly, while the RO has already gone to great lengths 
to verify the veteran's stressors, the Board finds that the 
duty to assist requires that it also contact the National 
Archives to obtain the morning reports for the veteran's unit 
while in the Republic of Vietnam.  (The record shows that the 
veteran, while in the Republic of Vietnam from November 1969 
to February 1971, was assigned to Headquarters Company, 
Company A, and Company B, 46th Engineer Battalion.)

With respect to the veteran's PTSD claim, it is interesting 
to note that while medical records beginning in 1989 show 
complaints or treatment for PTSD, medical records closer in 
time to the veteran's separation from military service show 
diagnoses of, among other things, alcoholism, inadequate 
personality, factitious disorder, schizotypal personality 
disorder, adjustment reaction, anxiety neurosis, and 
depression - not PTSD.  (See private treatment records from 
St. Lawrence Psychiatric Center dated in March 1976, March 
1977, August 1980 to October 1980, August 1981 to October 
1981, January 1983, and March 1983; November 1980 statement 
from Dr. Edward F. Burke; VA hospitalization summaries for 
December 1976 to February 1977, October 1978 to November 
1978, February 1981 to March 1981, October 1981, November 
1981, and November 1988; private treatment records from Dr. 
Poirier dated in July and December 1988; and VA treatment 
record dated in November 1987.)  Similarly, post-1989 medical 
records also show the veteran being diagnosed with 
psychiatric disorders other than PTSD, including adjustment 
disorder, polysubstance abuse, anxiety, major depression, 
anxiety neurosis, and a personality disorder.  (See September 
1992 hospitalization summary from Barton Hepburn Hospital; VA 
treatment records dated in July 1994, February 1997, June 
1997, August 1998, November 1998, and December 1998; and 
private treatment records from Dr. Poirier dated in February 
1991, March 1991, June 1991, October 1991, November 1991, 
March 1992, June 1992, August 1992, and March to May 1993.)  
The veteran has also been diagnosed with dysthymia secondary 
to PTSD (see VA treatment records dated in July 1994) and 
alcoholism secondary to PTSD (see VA examination report dated 
in February 1994).  

Accordingly, the Board finds that the duty to assist 
requires, among other things, that medical opinion evidence 
be obtained that takes into account the records of prior 
examinations and treatment in order to determine if, in fact, 
the veteran has PTSD as a result of verified stressors in 
service.  

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
physicians and hospitals identified by the veteran in the 
record.  Specifically, the RO must take all reasonable steps 
to obtain and associate with the claims file records on file 
with the Social Security Administration (SSA).  Moreover, 
while the record shows that the RO has already obtained and 
associated with the record treatment records from numerous VA 
and private facilities, the RO should also obtain and 
associate with the record any additional records that may be 
available at VA medical centers in Buffalo, Syracuse, and 
Canandaigua, New York; Bay Pines and St. Petersburg, Florida; 
Wilkes-Barre, Pennsylvania; and North Hampton, Massachusetts; 
as well as private treatment records at Massena Mental Health 
Clinic, Canton-Potsdam Hospital, St. Joseph's Alcohol 
Treatment Center, St. Lawrence Psychiatric Center, Ogdenburg 
Psychiatric Center, Barton Hepburn Hospital, Worcester State 
Hospital, and from Dr. Poirier.  

In view of the foregoing, and in view of the comprehensive 
nature of the Veterans Claims Assistance Act of 2000, the 
appeal with respect to the claim of entitlement to service 
connection for PTSD is REMANDED to the RO for the following 
actions:  

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims file and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
satisfied.  Such development should 
include obtaining and associating with the 
record all relevant treatment records on 
file with the Social Security 
Administration (SSA) and the VA medical 
centers in Buffalo, Syracuse, and 
Canandaigua, New York; Bay Pines and St. 
Petersburg, Florida; Wilkes-Barre, 
Pennsylvania; and North Hampton, 
Massachusetts; as well as private 
treatment records at Massena Mental Health 
Clinic, Canton-Potsdam Hospital, St. 
Joseph's Alcohol Treatment Center, St. 
Lawrence Psychiatric Center, Ogdenburg 
Psychiatric Center, Barton Hepburn 
Hospital, Worcester State Hospital, and 
from Omer A. Poirier, M.D..  In the event 
any attempts to secure information are 
unsuccessful, such efforts should be fully 
documented in the record, and the veteran 
should be notified in accordance with the 
Veterans Claims Assistance Act of 2000.  

2.  The development should also include 
requesting from the veteran another 
statement containing as much detail as 
possible regarding the stressors to which 
he was exposed during service.  

a.  The veteran should be asked to 
provide more specific details of the 
claimed stressful events during 
service, including the unit(s) of 
assignment, the names of others who 
were present during any of the 
stressful experiences, and the full 
name, unit of assignment, rank, and 
hometown of the people he saw killed 
and wounded while with the veteran 
in the Republic of Vietnam.  
Additional details regarding the 
time, date, and place of the 
ammunition storage site being 
destroyed and his unit of assignment 
at that time should also be 
requested.  

b.  The RO should undertake 
additional development in order to 
obtain verification of the alleged 
stressors.  Among other things, the 
RO should contact the National 
Archives to obtain unit histories 
and morning reports for Headquarters 
Company, Company A, and Company B, 
46th Engineer Battalion, while the 
veteran was serving in the Republic 
of Vietnam from November 1969 to 
February 1971.  If, and only if, the 
information provided by the veteran 
provides more specificity as to the 
details surrounding his stressors 
than was earlier available, the RO 
should once again contact USASCRUR 
to obtain any documentation that 
could verify the claimed stressors, 
including his claimed presence when 
an ammunition storage site was 
destroyed.  Any additional 
development suggested should be 
undertaken.  All information 
obtained should be associated with 
the claims file.  

3.  The RO should determine whether the 
stressors claimed by the veteran have 
been verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.  

4.  If, but only if, the RO finds that a 
stressor or stressors claimed by the 
veteran are verified, the veteran should 
be afforded a VA examination by a board 
of two psychiatrists.  The examiners are 
requested to review the claims folder in 
detail, including the service medical 
records, confer, and determine the nature 
and etiology of any psychiatric 
disability found to be present.  Any 
indicated tests should be performed, and 
all manifestations of current disability 
should be described in detail.  Any 
diagnosis should conform to the fourth 
edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  A 
diagnosis of PTSD should be confirmed or 
ruled out.  If the veteran is found to 
have PTSD, the examiners are requested to 
identify the diagnostic criteria, 
including the specific stressor or 
stressors, supporting the diagnosis.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  

5.  Following completion to the extent 
possible of the requested development and 
any further indicated development, the RO 
should readjudicate the claim of 
entitlement to service connection for 
PTSD remanded herein.  If the benefit 
sought on appeal is not granted to the 
satisfaction of the veteran, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



